       Case 4:20-cr-00088-CVE Document 37 Filed in USDC ND/OK on 12/07/20 Page 1 of 1
                                              UNITED STATES DISTRICT COURT
                                             NORTHERN DISTRICT OF OKLAHOMA

 United States of America,
                                                      Plaintiff,       Case No.:      20-CR-88-CVE
 vs.                                                                   Date:          12/7/2020
                                                                       Court Time:    9:35 a.m. to 10:11 a.m.

 Benjamin Hayford,
                                               Defendant(s).           MINUTE SHEET - SENTENCING

Claire V. Eagan, U.S. District Judge                     C. Portilloz, Deputy Clerk               Greg Bloxom, Reporter
                           Brian Young (via phone),
Counsel for Plaintiff:                                       Counsel for Defendant: Rob Ridenour                   , FPD
                           Victor Regal
Probation Officer:         Sean Dooley                       Interpreter:                                           ☐ sworn;      ☐ N/A
☒   Defendant appears in person with counsel          ☐ Counsel waived              ☐ Evidentiary
☒   Plaintiff & Defendant reviewed PSI:        ☐ Objs by:     ☐ Pltf ☐ Deft; ☒ No Objs;                 ☒ Court adopts/accepts
☒   18:3553 Findings re: PSI/Sentence made;           ☐ Findings re: Plea Agreement Accepted
☒   Sentence re: Guideline; ☐ Findings made; ☐ Departure: ☒ Variance:               ☐ Upward            ☒ Downward
☒   Defendant and counsel asked if they care to say anything before sentence is pronounced, and no cause to the contrary being shown
☒   Motion [Dkt. 29        ]:   ☐ Granted ☐ Denied            ☒ Granted/Denied in part ☐ Moot
☒   Motion [Dkt. 31        ]:   ☒ Granted ☐ Denied            ☐ Granted/Denied in part ☐ Moot
☐   Motion [Dkt.           ]:   ☐ Granted ☐ Denied            ☐ Granted/Denied in part ☐ Moot
SENTENCE: As to Count(s) 1-5                                                of the Indictment                            :
                                     24 mos.as to each of Counts
☒ Bureau of Prison for a term of                                  ☒ Concurrent ☐ Consecutive                 ☐ Not Imposed
                                     1-5
☐   Probation for a term of                                       ☐ Concurrent ☐ Consecutive                 ☐ Not Eligible
                                     5 years as to each of Counts
☒   Supervised Release for term of                                ☒ Concurrent ☐ Consecutive                 ☐ Not Imposed
                                     1-5
☐   Fine:                          $                           ☐ With Interest      ☐ Interest Waived        ☒ Not Imposed
☐   Restitution:                   $                           ☐ With Interest      ☐ Interest Waived        ☐ Not Applicable
                                     100.00 per Count 1-5, for
☒   Special Monetary Assessment                                ☒ Due Immediately ☐ As Directed
                                   $ a total of $500.00
☐   Order of Forfeiture [Dkt.            ]: is hereby incorporated into the Judgment by reference
STANDARD CONDITIONS as previously adopted by this court including the following additional conditions:
☒   Firearm, Ammunition, et al Restriction                     ☐ Gambling;        ☐ to include treatment
☒   DNA Sample                                                 ☐ Home Detention Condition -             months*
☒   Controlled Substances Restriction                          ☐ Immigration
☐   Alcohol Abstinence                                         ☒ Mental Health; ☐ to include treatment
☐   Community Confinement -          months                    ☐ Restitution
☐   Community Service -         hours                          ☒ Search & Seizure
☐   Computer Restriction                                       ☐ Sex Offender - Paragraphs
☐   Curfew -        months*                                    ☐ Sober Living
☐   Domestic Violence Program                                  ☐ Substance Abuse Treatment & Testing
☐   Drug Testing          ☒ Drug Testing Suspended             ☐ Workforce Development
☒   Financial                                     *Entire cost of the electronic monitoring shall be paid by: ☐ Prob ☐ Deft
**************************************************************************************************************************************
☒ Defendant advised of right to appeal                  Court recommends to BOP:
☐ Appeal affidavit required                             ☒ Designate a facility located in or near: Medical facility in/near Springfield, MO
                                                        ☐ Residential Drug Abuse Treatment           ☐ Mental/Medical Evaluation
                                                        ☒ Most comprehensive mental health treatment available
                                                        ☒ Other: Ct. recommends Defendant’s participation in dog training program
☒ Deft to self surrender to designated institution by 2:00 p.m. on: 1-20-2021      , U.S.M. to advise of institution; ☒ Findings made
Additional Minutes:



 Minute Sheet Sentencing                                                                                           (CR-01b Modified 6/2020)
